Exhibit 10.4

 

CHANGE OF CONTROL

 

EMPLOYMENT AGREEMENT

 

 

This Agreement, by and between Electronic Data Systems Corporation, a Delaware
Corporation, its successors and assigns ("Company"), and Jeffrey M. Heller
("Executive"), which supersedes and replaces all Change of Control Employment
Agreements previously executed between Company and Executive (which previous
Agreements Executive acknowledges are of no further force or effect), is dated
as of the date executed by Executive as indicated on the last page of this
Agreement   ("Agreement").

 

The Compensation and Benefit Committee of the Company's Board of Directors, on
behalf of the Board of Directors of the Company ("Board"), has determined it is
in the best interests of the Company and its shareholders to assure the Company
will have the continued dedication of Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control. The Board believes it
is imperative to diminish the inevitable distraction of Executive by virtue of
the personal uncertainties and risks created by a pending or threatened Change
of Control and to encourage Executive's full attention and dedication to the
Company currently and in the event of any threatened or pending Change of
Control.  Therefore, in order to accomplish these objectives, the Compensation
and Benefit Committee of the Board has caused the Company to enter into this
Agreement.

 

The parties hereby agree as follows:

 

1.  Effect of Agreement.

 

Unless and until there occurs, during the Term of this Agreement, a Change of
Control or a termination or resignation of Executive's employment in
anticipation of a Change of Control as contemplated by Section 3, this Agreement
shall have no effect and shall not provide any rights or benefits to Executive. 
Similarly, unless and until there occurs, during the Term of this Agreement, a
Change of Control or a termination or resignation of Executive's employment in
anticipation of a Change of Control as contemplated by Section 3, and unless
contrary to applicable law or the terms of a written contract executed by and/or
approved by the Chief Executive Officer of the Company, employment with the
Company remains of an indefinite term and may be ended, with or without cause,
at any time by either Executive or the Company, with or without previous
notice. 

 

2.  Terms of Employment.

 

This Section 2 sets forth the terms and conditions on which the Company agrees
to employ Executive during the period (the "Protected Period") beginning on the
first day during the Term of this Agreement on which a Change of Control occurs
and ending on the second anniversary of that date, or such earlier date as
Executive's employment terminates as contemplated by Section 3.

 

 

1

 

--------------------------------------------------------------------------------

 

 

 

(A)  Position and Duties.

 

(1) During the Protected Period, Executive's services shall be performed at the
office where Executive was employed immediately preceding the date of the Change
of Control or any office or location less than 50 miles from such office, unless
Executive is on international assignment on the date of the Change of Control
and is relocated as a result of Executive's being repatriated pursuant to the
terms of Executive's international assignment agreement as in effect before the
date of the Change of Control.

 

(2) During the Protected Period, Executive agrees to devote reasonable attention
and time during normal business hours (except when on authorized vacation,
holidays or sick leave) to the business and affairs of the Company, and, to the
extent necessary to discharge the responsibilities assigned to Executive, to use
Executive's reasonable best efforts to perform faithfully and efficiently such
responsibilities; provided, that Executive may (A) contingent upon obtaining all
required approvals, serve on corporate, civic or charitable boards and
committees, (B) fulfill speaking engagements, and (C) manage personal
investments, so long as such activities do not significantly interfere with the
performance of Executive's responsibilities as an employee of the Company; and
provided, further, that to the extent that any such activities have been
conducted by Executive before the date of the Change of Control, the continued
conduct of such activities after the date of the Change of Control shall not be
deemed to significantly interfere with the performance of Executive's
responsibilities to the Company.

 

(B)  Compensation.

 

(1) Base Salary. During the Protected Period, Executive shall continue to
receive the same annual base salary Executive was receiving immediately
preceding the date of the Change of Control. Executive shall be paid at such
intervals as the Company pays executive salaries generally. During the Protected
Period, Executive's annual base salary shall be reviewed for possible increase
at least annually, beginning no more than 12 months after the last such annual
review prior to the date of the Change of Control.

 

(2) Incentive Compensation.  Executive shall remain eligible to receive the same
annual target bonus (as a percentage of base salary) and other forms of
short-term incentive compensation.  In addition, during the Protected Period,
Executive shall remain eligible to participate in all long-term, stock-based and
other incentive plans, practices, policies and programs generally applicable to
peer executives of the Company. 

 

 

2

 

--------------------------------------------------------------------------------

 

 

 

(3) Savings and Retirement Plans. During the Protected Period, Executive shall
remain eligible to participate in the savings and retirement plans, practices,
policies and programs generally applicable to peer executives of the Company.
Without limiting the generality of the foregoing, Executive shall continue to
participate in the EDS Supplemental Executive Retirement Plan.

 

(4) Welfare Benefit Plans. During the Protected Period, Executive and/or
Executive's eligible dependents, as the case may be, shall remain eligible to
participate in and receive benefits under welfare benefit plans, practices,
policies and programs provided by the Company (including without limitation
medical, prescription drug, dental, vision, disability, life insurance,
accidental death and dismemberment, and travel accident insurance plans and
programs) to the extent generally applicable to peer executives of the Company. 

 

(5) Expenses. During the Protected Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in accordance with the policies, practices and procedures of the Company to the
extent generally applicable to peer executives of the Company. 

 

(6) Fringe Benefits. During the Protected Period, Executive shall be entitled to
fringe benefits in accordance with the plans, practices, programs and policies
of the Company to the extent generally applicable to peer executives of the
Company.  

 

(7) Vacation. During the Protected Period, Executive shall be entitled to paid
vacation in accordance with the plans, policies, programs and practices of the
Company as in effect for Executive immediately preceding the date of the Change
of Control. 

 

3. Termination of Employment.

 

(A) By the Company. The Company may terminate Executive's employment during the
Protected Period for Cause or without Cause.

 

(B) By Executive. Executive may terminate employment during the Protected Period
for Good Reason or without Good Reason.

 

(C) Termination or Resignation In Anticipation of a Change of Control. 

 

(1)  Termination In Anticipation of a Change of Control. Despite anything in
this Agreement to the contrary, if (a) a Change of Control occurs, (b)
Executive's employment with the Company is terminated by the Company before the
Change of Control occurs in a manner and under circumstances that would be
considered a termination by the Company without Cause if it had occurred during
the Protected

 

 

 

3

 

--------------------------------------------------------------------------------

 

 

 

Period, and (c) the Company cannot reasonably demonstrate such termination of
employment was not at the request of a third party that had taken steps
reasonably calculated to effect the Change of Control or otherwise did not arise
in connection with or in anticipation of the Change of Control, then such
termination shall be treated for all purposes of this Agreement as a termination
by the Company without Cause during the Protected Period, which will entitle
Executive to receive any unconveyed payments and benefits described in Section 4
(Obligations of the Company upon Termination) and Section 5 (Obligations of the
Company upon Change of Control).

 

(2)  Resignation In Anticipation of a Change of Control.  Despite anything in
this Agreement to the contrary, if: (a) a Change of Control occurs, (b)
Executive resigns for Good Reason either prior to or within 30 days following a
Change of Control on the basis that events occurring prior to the Change of
Control would have enabled him to terminate his employment for Good Reason had
such events occurred during the Protected Period, and (c) the Company cannot
reasonably demonstrate the events occurring prior to the Change of Control, that
would have enabled him to terminate his employment for Good Reason had such
events occurred during the Protected Period, were not taken at the request of a
third party that had taken steps reasonably calculated to effect the Change of
Control or otherwise did not arise in connection with or in anticipation of the
Change of Control (e.g., Executive's role is reduced three months prior to a
Change of Control, but the Company cannot reasonably demonstrate that such
reduction in role was not at the request of an acquiring entity or was otherwise
unrelated to an anticipated Change of Control), then such resignation shall be
treated for all purposes of this Agreement as a resignation for Good Reason
during the Protected Period, which will entitle Executive to receive, on the
later of such Change of Control or such resignation,  the unconveyed payments
and benefits described in Section 4 (Obligations of the Company upon
Termination) and in Section 5 (Obligations of the Company upon Change of
Control).

 

4.  Obligations of the Company upon Termination.

 

(A)  If, during the Protected Period, the Company involuntarily terminates
Executive's employment other than for Cause (excluding termination for death or
Disability) or Executive voluntarily terminates employment for Good Reason and
Executive executes a separation agreement within 45 days after the Date of
Termination substantially in the form attached hereto as Exhibit "A"
("Separation Agreement") (which

 

 

 

4

 

--------------------------------------------------------------------------------

 

 

 

will include amongst its other terms an agreement by Executive to release and/or
waive any and all existing claims he/she may have against the Company) that
becomes effective and binding, the Company shall pay to Executive, within 53
days after the Date of Termination, the following:

 

(1) a lump sum payment equal to Executive's accrued, but unpaid base salary
through the Date of Termination, less all applicable deductions;

 

(2) a lump sum payment equivalent to 2.99 times Executive's final annual base
salary, less all applicable deductions; and

 

(3) a lump sum payment equivalent to 2.99 times Executive's annual performance
bonus target as approved by the Compensation and Benefits Committee of EDS'
Board of Directors for the year in which he/she is terminated, less all
applicable deductions.

 

(B)  If Executive's employment is involuntarily terminated for Cause, death or
Disability during the Protected Period, the Company shall provide to Executive
his/her accrued, but unpaid base salary through the Date of Termination, less
all applicable deductions, and shall have no other severance and/or separation
obligations to Executive pursuant to the terms of this Agreement.  If Executive
voluntarily terminates his/her employment during the Protected Period other than
for Good Reason, the Company shall pay his/her accrued, but unpaid base salary
through the Date of Termination, less all applicable deductions, and shall have
no other severance and/or separation obligations to Executive pursuant to the
terms of this Agreement.

 

(C)  If, on the Date of Termination, Executive is a Specified Employee (as such
term is defined and determined under the terms of the EDS Benefit Restoration
Plan or successor plan(s)):

 

(1)  subject to subparagraph (2) below and Executive's execution of a Separation
Agreement within 45 days after the Date of Termination that becomes effective
and binding, any cash payment required to be paid to Executive pursuant to
Section 4(A)(2) and (3) of this Agreement will, instead of being paid to
Executive, be paid by the Company to the EDS Rabbi Trust for Specified Employees
dated August 7, 2007, a copy of which has been delivered to Executive
contemporaneously with this Agreement (the "Trust") for the benefit of Executive
on the eighth day after Executive signs the Separation Agreement and invested in
the trustee's Evergreen Institutional Money Market Fund (or a substantially
equivalent money market mutual fund).  Such lump sum payment to the Trust,
together with any earnings on such payment while being held by the Trust, will
be distributed by the trustee to Executive (less applicable deductions and
withholdings) on the first business day after the six month anniversary of the
Date of Termination;

 

5

 

--------------------------------------------------------------------------------

 

 

 

(2)  notwithstanding anything in this Section 4(C) to the contrary, none of the
amounts described in subparagraph (1) above shall be paid into the Trust but
instead such amounts shall be paid by the Company to the Executive (less
applicable deductions and withholdings) on the first business day after the six
month anniversary of the Date of Termination if Executive is an "applicable
covered employee" (as such term is defined in Code Section 409A(b)(3)(D)) on the
Date of Termination, and if (x) on the Date of Termination the EDS Retirement
Plan or any successor plan is in "at-risk" status (as such term is defined in
Code Section 430(i)), (y) on the Date of Termination the Company is a debtor in
a case under Title 11 of the United States Code or similar Federal or State law
or (z) the Date of Termination falls in the twelve month period beginning on the
date which is six months prior to the date of termination of the EDS Retirement
Plan or any successor plan where, as of the date of such termination, the plan
is not sufficient for benefit liabilities (within the meaning of Section 4041 of
the Employee Retirement Income Security Act of 1974, as amended).  In addition,
none of the amounts described in subparagraph (1) above shall be paid into the
Trust if such payment would violate the restriction under Code Section
409A(b)(2), but instead such amounts shall be paid by EDS to Executive (less
applicable deductions and withholdings) on the first business day after the six
month anniversary of the Date of Termination.

 

(D)  Notwithstanding any provision in this Agreement to the contrary, this
Agreement and the form Separation Agreement will be interpreted and applied so
that the Agreement does not fail to meet, and is operated in accordance with,
the requirements of Section 409A of the Internal Revenue Code and the
regulations thereunder. 

 

5.  Obligations of the Company upon Change of Control.

 

On the consummation of a Change of Control of the Company, the Company shall
provide to or in respect of the Executive the following:

 

(A)  Excluding any  deferred stock units as well as any performance based
restricted stock units, all  restricted stock units and/or stock options awarded
to Executive that remain unvested on the date of the Change of Control shall
immediately vest and shall immediately be freed of any restrictions regarding
their sale or transfer (other than any such restrictions arising by operation of
law ), and all such restricted stock units shall be issued on the date of the
Change of Control, and with regard to all stock options,  the period during
which Executive may exercise such options shall be extended through the earlier
of (i) one (1) year from the  Date of Termination, (ii) the latest expiration
date of the original applicable stock option award or (iii) the tenth
anniversary of the original date of grant of the applicable stock option award;

 

 

6

 

--------------------------------------------------------------------------------

 

 

 

(B)  With regard to any  performance based restricted stock units[1] awarded to
Executive that remain unvested on the date of the Change of Control, the Target
Award of such grants (as defined in the applicable award agreement(s)) shall
immediately vest,  shall immediately be freed of any restrictions regarding
their sale or transfer (other than any such restrictions arising by operation of
law ) and shall (in reliance on the provision in Treasury Regulation Section
1.409A-3(b) permitting issuance of such restricted stock units on the earlier of
the respective schedules set forth in the applicable Grant Agreements, as
amended, and a Change of Control under this Agreement) be issued on the date of
the Change of Control.  For purposes of this Agreement, the term performance
based deferred stock units or performance based restricted stock unit shall mean
deferred or restricted stock unit, as applicable, awarded to Executive pursuant
to a grant agreement specifying that the actual number of stock units to
ultimately be awarded following the end of the performance period is contingent
upon specified criteria related to EDS' performance; and

 

(C)  The Target Award of any performance based deferred stock units (as defined
in the applicable award agreement(s)) and all other deferred stock units awarded
to Executive that remain unvested on the date of the Change of Control shall
immediately vest and shall immediately be freed of any restrictions regarding
their sale or transfer (other than any such restrictions arising by operation of
law or pursuant to the terms of any applicable deferral plan), and the
distribution of such deferred stock units shall be determined pursuant to the
applicable deferral plan and the specific provisions of each individual deferred
stock unit agreement.

 

For the avoidance of doubt, it is understood and agreed that, in the event of a
Change of Control, Executive shall be entitled to the same consideration with
respect to the equity that vests pursuant to this Section 5 (including vested
stock options upon the exercise thereof and payment of the applicable exercise
price) as any other holder of common stock of the Company.

 

 

_________________

 

[1] It is expressly acknowledged and agreed that the term "performance based
restricted stock units" referenced in Section 5(B) above includes any
performance based restricted stock units previously awarded to Executive
pursuant to an agreement containing language indicating that an "existing change
of control agreement" shall have no force or effect on such stock units. 
Indeed, it is further acknowledged and agreed that any language contained in
existing performance restricted stock unit award agreements between the parties
indicating that an "existing change of control agreement" shall have no force or
effect on such stock units is null and void and of no further force or effect. 
It is further acknowledged that, if Executive is subject to this Agreement at
the time of a Change of Control, this Agreement will govern with respect to
determining the effect of a Change of Control on any such performance based
restricted stock units.

 

 

7

 

--------------------------------------------------------------------------------

 

 

 

6.  Exclusivity of Benefits.

 

If Executive receives pay or benefits pursuant to this Agreement, Executive
understands and acknowledges he/she shall not be eligible to receive any other
form of severance and/or separation pay or benefits from the Company, except as
may otherwise expressly and specifically be provided for pursuant to the terms
of a subsequently entered into agreement between the Company and Executive. 
Further, if Executive receives pay or benefits pursuant to this Agreement,
Executive understands and acknowledges the compensation, benefits and other
consideration provided hereunder shall constitute his/her sole and exclusive
rights to any payments or benefits from EDS, and Executive shall receive no
consideration or benefits other than those expressly granted herein, except for
benefits to which he/she may be entitled, if any: (i) under any EDS plan
qualified under Section 401(a) of the Internal Revenue Code, including the EDS
Retirement Plan and EDS 401(k) Plan, and COBRA benefits pursuant to Internal
Revenue Code Section 4980B; (ii) under the EDS Benefit Restoration Plan or EDS
Supplemental Executive Retirement Plan ("SERP"), including as modified pursuant
to Executive's Employment Agreement; (iii) pursuant to any indemnification
agreements between Executive and EDS; or (iv) under any applicable directors and
officers or other liability insurance policies.  

 

7. Certain Additional Payments by the Company.

 

(A) If any Payment is subject to an Excise Tax, then the Company shall pay the
Executive a Gross-Up Payment (regardless of whether the Executive's employment
has terminated). Any such 409A Excise Tax Gross-Up Payment shall be paid within
five days after the date the Company receives notice that the Internal Revenue
Service has determined such Payment is subject to a 409A Excise Tax (including a
copy of such determination), but no later than the date Executive is required to
remit such Excise Tax to the Internal Revenue Service.  Notwithstanding the
foregoing, if the Parachute Value of all Payments does not exceed 110% of the
Safe Harbor Amount, then the Company shall not pay the Executive a Code Section
4999 Excise Tax Gross-Up Payment, and the Payments due under this Agreement
shall be reduced so that the Parachute Value of all Payments, in the aggregate,
equals the Safe Harbor Amount; provided, that if even after all Payments due
hereunder are reduced to zero, the Parachute Value of all Payments would still
exceed the Safe Harbor Amount, then no reduction of any Payments shall be made.
The reduction of the Payments due hereunder, if applicable, shall be made by
first reducing the payments under Sections 4(A)(2), (3) and/or Section 5(A),
(B), in that order.

 

 

8

 

--------------------------------------------------------------------------------

 

 

 

 

(B) All determinations required to be made under this Section 7, with respect to
the Excise Tax imposed by Code Section 4999, including whether and when a Code
Section 4999 Excise Tax Gross-Up Payment is required and the amount of such
Gross-Up Payment, and whether any Payments are to be reduced pursuant to the
second sentence of Section 7(A),  shall be made by the Accounting Firm, and
shall be binding upon the Company and the Executive, except to the extent the
Internal Revenue Service or a court of competent jurisdiction makes an
inconsistent final and binding determination. The Accounting Firm shall provide
detailed supporting calculations both to the Company and the Executive within 15
business days after receiving notice from the Executive that there has been a
Payment or such earlier time as may be requested by the Company. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any Code
Section 4999 Excise Tax Gross-Up Payment that becomes due pursuant to this
Section 7 shall be paid by the Company to the Executive within five days of the
receipt of the Accounting Firm's determination, or, if later, at least 20
business days before the Executive is obligated to pay the related Excise Tax.
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments that will not have been made by the Company
should have been made (an "Underpayment"). In the event the Accounting Firm
determines that there has been an Underpayment or the Executive is required to
make a payment of any Code Section 4999 Excise Tax as a result of a claim
described in Section 7(C), then the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive within five
days of the receipt of the Accounting Firm's determination of the amount of the
Underpayment.

 

(C) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Executive is informed
in writing of such claim. The Executive shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that the Company desires to contest such claim,
the Executive shall:

 

(1)  give the Company any information reasonably requested by the Company
relating to such claim,

 

 

 

9

 

--------------------------------------------------------------------------------

 

 

 

(2)  take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

(3)  cooperate with the Company in good faith in order effectively to contest
such claim, and

 

(4)  permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest, and shall indemnify and hold the Executive
harmless, on an After-Tax basis, for any Excise Tax or Taxes imposed as a result
of such representation and payment of costs and expenses. Without limitation on
the foregoing provisions of this Section 7(C), the Company shall control all
proceedings taken in connection with such contest, and, at its sole discretion,
may pursue or forgo any and all administrative appeals, proceedings, hearings
and conferences with the applicable taxing authority in respect of such claim
and may, at its sole discretion, either direct the Executive to pay the Taxes
claimed and sue for a refund or contest the claim in any permissible manner, and
the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that, if
the Company directs the Executive to pay such claim and sue for a refund, the
Company shall, within five days after the date Executive notifies the Company of
the claim (including providing a copy of the claim) but no later than the date
the payment of taxes with respect to such claim is due, advance the amount of
such payment to the Executive, on an interest-free basis, and indemnify and hold
the Executive harmless, on an After-Tax basis, from any Excise Tax or Taxes
imposed with respect to such advance or with respect to any imputed income in
connection with such advance; and provided, further, that any extension of the
relevant statute of limitations is limited solely to such contested amount.
Furthermore, the Company's control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

(D) If, at any time after receiving a Gross-Up Payment or an advance pursuant to
Section 7(C), the Executive receives any refund of the associated Excise Tax,
the Executive shall (subject to the Company's having complied with the
requirements of Section 7(C), if applicable) promptly pay to the Company the
amount of such refund, together with any interest paid or credited thereon net
of all Taxes applicable thereto. If, after the Executive receives an advance
pursuant to Section 7(C), a determination is made that the Executive is not
entitled to any refund with respect to such claim and the Company does not
notify the

 

 

10

 

--------------------------------------------------------------------------------

 

 

 

Executive in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then such advance shall be
forgiven and shall not be required to be repaid, and the amount of any Gross-Up
Payment owed to the Executive shall be reduced (but not below zero) by the
amount of such advance.

 

(E) Notwithstanding any other provision of this Section 7, the Company may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Gross-Up Payment, and the Executive hereby consents to such
withholding.

 

(F) Any other liability for unpaid or unwithheld Excise Taxes, other than those
described above, is borne exclusively by the Company, in accordance with Code
Section 3403.  The assumption of such liability by the Company shall not in any
manner relieve the Company of any of its obligations under Section 7 of the
Agreement.

 

(G) Notwithstanding anything in this Section 7 to the contrary, unless an
earlier payment date is specified above, the Company shall, in accordance with
Treasury Regulation Section 1.409A-3(i)(1)(v), pay Executive (or in the case of
costs and expenses payable under Section 7(C)(4), pay on the Executive's behalf)
 all amounts to which the Executive is entitled under this Section 7 no later
than the end of the second calendar year following the calendar year in which
the Excise Tax or Tax is remitted to the Internal Revenue Service (or in the
case of costs and expenses payable under Section 7(C)(4) where it is determined
that no Excise Tax or Tax is owed by the Executive, no later than the end of the
second calendar year following the calendar year in which there is a final and
non-appealable settlement or other resolution of the contest).

 

8. Successors.

 

(A) This Agreement is personal to Executive and shall not be assignable by
Executive other than by will or the laws of descent and distribution.

 

(B) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Except as provided in Section 8(C), without the
prior written consent of Executive, this Agreement shall not be assignable by
the Company.

 

(C) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

 

 

11

 

--------------------------------------------------------------------------------

 

 

 

9. Miscellaneous.

 

(A) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.  This Agreement may not be amended or modified
other than by a written agreement that is specifically identified as an
amendment of this Agreement and executed by the Executive and the Chief
Executive Officer of the Company.

 

(B) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to Executive:

 

Jeffrey M. Heller

[address]

 

If to the Company:

 

Telecommunications Number:  (972) 605-1926

5400 Legacy Drive H3-1A-58

        Plano, Texas 75024

                       Attention:  Michael E. Paolucci

                                        Vice President, Global Compensation & Benefits

 

                       With a copy to:

 

                       Telecommunications Number (972) 605-0791

                       5400 Legacy Drive H3-3A-05

                       Plano, Texas 75024

                       Attention:  Nick Linn

                                        Vice President, Labor & Employment

 

or to such other address as either party shall have furnished to the other in writing. Notice and communications shall be effective when actually received by the addressee.

 

 

12

 

--------------------------------------------------------------------------------

 

 

 

(C) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(D) The Company may withhold from any amounts payable under this Agreement such
Taxes as shall be required to be withheld pursuant to any applicable law or
regulation.

 

10. Certain Definitions.

 

The following terms shall have the meanings set forth below for purposes of this Agreement.

 

"Accounting Firm" means any law firm or the certified public accounting firm
among those regularly consulted by the Company during the twelve-month period
prior to the date of the Change of Control.

 

"After-Tax" means after taking into account all applicable Taxes and Excise Tax.

 

"Board" has the meaning set forth in the second paragraph of this Agreement.

 

"Cause" means Executive has (a) been convicted of, or pleaded guilty to, a
felony involving theft or moral turpitude; (b) willfully and materially failed
to follow EDS' lawful and appropriate policies, directives or orders applicable
to employees holding comparable positions, which failure results in significant
harm to EDS (recognizing Executive shall not be obligated to follow policies,
directives or orders that are unethical or would require Executive to violate
his/her duties and/or obligations to EDS, their Board of Directors, or their
shareholders);  (c) willfully and intentionally destroyed or stolen EDS property
or falsified EDS documents;  (d) willfully and materially violated the EDS Code
of Business Conduct, which violation results in significant harm to EDS or (e)
engaged in conduct that constitutes willful gross neglect with respect to
employment duties, which conduct results in significant harm to EDS.  For
purposes of the definition of Cause, no act or failure to act on the part of the
Executive shall be considered "willful" unless it is done, or omitted to be
done, by the Executive intentionally, in bad faith and without reasonable belief
that the Executive's action or omission was in the best interest of EDS.

 

"Change of Control" means, in accordance with Treasury Regulation Section
1.409A-3(i)(5),  the happening of any of the events described in sub-sections
(i) through (iv) below:

 

 

(i)

any one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of either the total fair market value or total voting
power of the stock of the Company; or
 

 

 

 

13

 

--------------------------------------------------------------------------------

 

 

(ii)  

any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company; or

 

 

(iii) 

a majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election; or

 

 

(iv) 

any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to 40% or more of all of the assets of the Company
immediately prior to such acquisition or acquisitions. 

 

 

"Code" means the Internal Revenue Code of 1986, as amended.

 

"Date of Termination" means, in accordance with Treasury Regulation Section
1.409A-1(h)(1), the date on which Executive's employment terminates such that
EDS anticipates no further services will be performed by Executive for EDS (or
any services are reduced by 80% or more as provided by Treasury Regulation
Section 1.409A-1(h)(1)(ii)).

 

"Disability" means the absence of the Executive from the Executive's duties with
the Company on a full-time basis for 180 consecutive business days as a result
of incapacity due to mental or physical illness or injury that is determined to
be total and permanent by a physician selected by the Company or its insurers
and acceptable to the Executive or the Executive's legal representative.

 

"Employment Agreement" shall mean that certain Letter Agreement, effective as of
March 20, 2003, by and between the Company and Executive.

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

"Excise Tax" means the excise taxes imposed by Section 4999 and/or 409A of the
Code, together with any interest or penalties imposed with respect to such
excise taxes.

 

 

 

14

 

--------------------------------------------------------------------------------

 

 

 

"Good Reason" means: (i) reducing Executive's base salary or target bonus (as a
percentage of base salary), excluding an inadvertent error not made in bad faith
and which is remedied promptly by the Company after receipt of notice thereof by
Executive, (ii) requiring Executive to be based at any office or location that
is more than fifty (50) miles from Executive's principal work location
immediately preceding the date of the Change of Control, unless Executive is on
international assignment on the date of the Change of Control and is relocated
as a result of Executive's being repatriated pursuant to the terms of
Executive's international assignment agreement as in effect before the date of
the Change of Control, or (iii) reducing Executive's title, position, authority,
duties or responsibilities in a manner inconsistent with Executive's role
immediately preceding the Change of Control (including, for example, if,
following a Change of Control that results from a Business Combination, the
chief financial officer (CFO) of the Company prior to such Change of Control is
not placed in the position of CFO of the acquiring or successor entity, but is
instead placed in a divisional or subsidiary CFO role, that would constitute
"Good Reason"), excluding an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof by Executive.

 

"Gross-Up Payment" means an amount such that, after payment by the Executive of
all Taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, (i) any income and FICA taxes (and any
interest and penalties imposed with respect thereto) and (ii) Excise Tax imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments.  For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made, and state and
local income taxes at the highest marginal rate of taxation in either the state
and locality of the Executive's place of employment at the time of the Change in
Control or in the state and locality of residence at the time or times of
payment, as applicable, net of the maximum reduction in federal income taxes
that could be obtained from the deduction of the state and local taxes.

 

"Parachute Value" of a Payment means the present value as of the date of the
change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a "parachute payment" under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

 

"Payment" means any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
the Executive, whether paid or payable pursuant to this Agreement or otherwise.

 

 

15

 

--------------------------------------------------------------------------------

 

 

 

"Person" means any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act).

 

"Protected Period" has the meaning set forth in the first sentence of Section 2.

 

"Safe Harbor Amount" means 2.99 times the Executive's "base amount," within the
meaning of Section 280G(b)(3) of the Code.

 

"Subsidiary" of an entity means any corporation, partnership, joint venture,
limited liability company, or other entity or enterprise of which the first
entity owns or controls, directly or indirectly, 50% or more of the outstanding
shares of stock normally entitled to vote for the election of directors, or of
comparable equity participation and voting power.

 

"Taxes" means all federal, state, local and foreign income, excise, social
security and other taxes, other than the Excise Tax, and any associated interest
and penalties.

 

"Term of this Agreement" means the period beginning on the date of this
Agreement and ending on December 31, 2010.

 

"Underpayment" has the meaning set forth in Section 7(B).

 

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf.

 

EXECUTIVE:                                                     EDS:

 

 

/S/ JEFFREY M. HELLER                                /S/ MICHAEL H. JORDAN                              

Jeffrey M. Heller                                                 By:      Michael H. Jordan

                         Chairman of the Board and 

                         Chief Executive Officer 

 

Dated:  August 20, 2007                                     Dated:  September 5,
2007

 




16

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

FORM OF SEPARATION AGREEMENT

 

AGREEMENT BETWEEN

ELECTRONIC DATA SYSTEMS CORPORATION

AND

JEFFREY M. HELLER

 

 

 

This Agreement between EDS (hereinafter defined), and Jeffrey M. Heller ("Executive") is entered into effective as of the Effective Date (hereinafter defined).

 

I.  RECITALS

 

1.            Executive has been employed as an executive of EDS and in such
capacity has had access to and has obtained trade secrets, and highly
confidential business, technological, customer, and strategic information, as
well as business and other proprietary information relating to the internal
affairs of EDS.

 

2.            Pursuant to the terms of this Agreement, Executive will receive
substantial compensation and other benefits that otherwise would not be
available to him/her.

 

3.            It is the desire of both parties that Executive's separation be
amicable.

 

4.            As set forth below, EDS is providing the Executive benefits of
substantial value under this Agreement, and Executive agrees to be strictly
bound by the terms hereof.

 

            THEREFORE, in order to set forth the terms, conditions and covenants upon which the parties have agreed, EDS and Executive agree as follows:

 

II.  CERTAIN DEFINITIONS

 

1.            "EDS" shall mean Electronic Data Systems Corporation, a Delaware
corporation, all its direct and indirect subsidiaries, all its affiliated
entities, and all its successors and assigns, and the employees, agents,
attorneys, officers and directors of each of them.

 

2.            "EDS Information" shall mean all business information,
technological information, intellectual property, trade secrets, customer and
other confidential information belonging to EDS or relating to EDS' internal
affairs, or information relating to its business, technology and customers which
is not readily available to the general public.

 

3.            The term "Participate" shall mean lending one's name to, acting as
a consultant or advisor to, being retained or employed by, or acquiring any
direct or indirect interest in any business or enterprise, whether as a
stockholder, partner, officer, director, employee or otherwise (other than by
ownership of less than five percent of the stock of a publicly‑held
corporation).

 

 

 

17

 

--------------------------------------------------------------------------------

 

 

 

4.            The term "Effective Date" shall be the date seven days after
Executive signs this Agreement on the signature page below.

 

III.  TERMS

 

1.            Resignation.  Effective as of the close of business on _______ __,
20__, (the "Date of Separation") Executive shall resign from all positions held
by him/her at EDS (including without limitation any positions as an officer
and/or director), and from all positions he/she holds on behalf of EDS (e.g.,
external board memberships).

 

2.            Non‑Competition and Other Conduct.  Executive acknowledges and
agrees that under the terms and the provisions of this Agreement, and in
consideration for compliance with the terms, conditions and covenants hereunder,
he/she will receive benefits from EDS that would not otherwise be available to
him/her, and that such benefits are substantial and material.  Executive further
acknowledges and agrees that in the course of his/her employment with EDS he/she
has been entrusted with, and been privy to, sensitive, privileged and
confidential EDS Information, and as an executive of EDS has participated in the
legal affairs, management, strategic planning and development of the business
and services of EDS, the analysis of the needs and requirements of EDS'
customers, and other similar matters that, if discussed, communicated, or
disclosed to third parties or used in competition with EDS, would be highly
detrimental to EDS.  In addition, Executive has been entrusted with, and has
obtained, other EDS Information.  Accordingly, Executive agrees to the following
provisions and covenants:

 

               2.1          Non‑Competition.  For six (6) months following
Executive's resignation from EDS he/she will not (without EDS' express written
waiver), directly or indirectly, engage in the following conduct wherever EDS is
marketing or providing its services or products:

 

a. Participate in any activity as or for a competitor of EDS, which is the same
or similar to the activities in which Executive was involved at EDS;

 

b. Hire, attempt to hire or assist any other person or entity in hiring or
attempting to hire an employee of EDS, or any person who was an EDS employee
within the preceding six‑month period;

 

c. Solicit, in competition with EDS, the business of any EDS customer or any
entity whose business EDS was actively soliciting during the preceding six-month
period;

 

d. Consult with or accept employment with any existing or prospective customer,
contractor, alliance partner or venture partner of EDS with respect to any
matters or transactions in which EDS has an economic or financial interest (for
purposes of this Subsection 2.1d., prospective customer, contractor, alliance
partner or venture partner means any person or entity to or with which EDS is
proposing or negotiating any business relationship);

 

 

18

 

--------------------------------------------------------------------------------

 

 

 

e.  Participate voluntarily with any person or entity that is involved in a
potential or existing business or legal dispute with EDS, including but not
limited to litigation, except as may be required by law.

 

With regard to the prohibitions contained in Subsections 2.1 of Section III of
this Agreement, EDS agrees it shall exercise good faith in considering
Executive's requests for written waivers, and EDS agrees its decisions in that
regard shall be reasonable and based on rational business concerns and/or
judgment.  In the event Executive wishes to request a waiver of any provision of
this Subsection 2.1, he/she shall do so in writing addressed to the General
Counsel of EDS.

 

               2.2          Other Conduct.  Executive will not discuss,
disclose, communicate, or use for any purpose any EDS Information.  (By way of
example and not by way of limitation, absent written approval from EDS,
Executive shall not publish any books or articles related to his/her employment
at EDS and shall not grant interviews and/or make appearances related to his/her
employment at EDS).  Executive also agrees that absent written approval by EDS,
he/she shall make no public statements nor publish in any form any information
related to his/her separation and/or pending separation from EDS.  Executive
further agrees he/she will not commit any act or make any statement that is, or
could reasonably be interpreted as, detrimental to the business, reputation, or
good will of EDS, including disparaging or embarrassing EDS or its officers,
directors, agents, attorneys and other personnel, or discussing the internal or
private business affairs of EDS with any third parties.  However, Subsection 2.2
shall not prohibit Executive from communicating to third parties general
information about his/her duties and responsibilities while employed by EDS,
general information about EDS that is readily available to the general public,
and general information about the positions he/she held while employed by EDS. 
No later than ________ __, 20__, Executive shall return to EDS all EDS property
and equipment, and, any and all documents (including all electronic material and
duplicate copies) and other tangible items of or containing EDS Information
which are in Executive's possession, custody or control, or which come into
his/her possession, custody, or control after the Effective Date of this
Agreement. EDS and Executive acknowledge that nothing in this Agreement shall
preclude Executive from providing truthful testimony if mandated by subpoena or
court order to do so, or from cooperating fully with any request from a
governmental agency.

 

               2.3          Remedies.  If the scope of any provision contained
in this Agreement is too broad to permit enforcement of such provision to its
full extent, then such provision shall be reformed and/or modified to exclude
the unenforceable language, and enforced as reformed or modified to the maximum
extent permitted by law, in any proceedings brought to enforce such provision. 
Subject to the provisions of the foregoing sentence, whenever possible, each
provision of this Agreement will be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited by or invalid under applicable law, such provision, to
the extent of such prohibition or invalidity, shall be deemed not to be a part
of this Agreement, and shall not invalidate the remainder of such provision or
the remaining

 

 

 

19

 

--------------------------------------------------------------------------------

 

 

 

provisions of this Agreement.  Executive understands and agrees that EDS would
be irreparably damaged in the event that the provisions of Subsection 2 of
Section III of this Agreement are violated, and agrees that EDS shall be
entitled (in addition to any other remedy to which it may be entitled, at law or
in equity) to an injunction or injunctions to redress breaches of this Agreement
and to specifically enforce the terms and provisions hereof.  Executive shall be
responsible for reimbursing EDS for the costs and attorneys' fees associated
with litigation pursuant to Subsection 2 of Section III of this Agreement,
provided EDS substantially prevails in such litigation.

 

3.            Cooperation.  Executive covenants and agrees that from and after
the Effective Date, he/she will cooperate fully with EDS, its officers,
employees, agents, affiliates and attorneys in the defense or prosecution of any
lawsuit, dispute, investigation or other legal proceedings or any preparation
for any such disputes or proceedings that may be anticipated or threatened
("Proceedings").  Executive further covenants and agrees that he/she will
cooperate fully with EDS, its officers, employees, agents, affiliates and
attorneys on any other matter ("Matters") related to EDS business during the
period of Executive's employment with EDS.  Executive also covenants and agrees
that he/she will cooperate fully with EDS, its officers, employees, agents,
affiliates and attorneys in responding to any form of media inquiry or in making
any form of public comment related to his/her employment at EDS, including, but
not limited to, his/her separation from EDS. 

 

Such cooperation shall include providing true and accurate information or
documents concerning, or affidavits or testimony about, all or any matters at
issue in any Proceedings/Matters as shall from time to time be requested by EDS,
and shall be within the knowledge of Executive.  Such cooperation shall be
provided by Executive without remuneration, but Executive shall be entitled to
reimbursement for all reasonable and appropriate expenses incurred by him/her in
so cooperating, including (by way of example and not by way of limitation)
airplane fares, hotel accommodations, meal charges and other similar expenses to
attend Proceedings/Matters outside of the city of Executive's residence.  In the
event Executive is made aware of any issue or matter related to EDS, is asked by
a third party to provide information regarding EDS, or is called other than by
EDS as a witness to testify in any matter related to EDS, Executive will notify
EDS immediately in order to give EDS a reasonable opportunity to respond and/or
participate in such Proceeding/Matter.

 

4.            Compensation, Benefits and Other Consideration to be Received by
Executive.  Following the Effective Date of this Agreement and subject to
Executive's ongoing compliance with the terms, conditions, and covenants in this
Agreement, Executive shall be entitled to the following compensation, benefits
and other consideration to be paid or conveyed pursuant to the terms, conditions
and covenants in this Agreement, as set forth below:

 

a. Through _________ __, 20__, Executive shall continue to receive his/her
current annual base salary of $________ per year, less all applicable
deductions;

 

 

 

20

 

--------------------------------------------------------------------------------

 

 

 

b. [If Executive is not a Specified Employee on the Date of Separation] No later
than ________ __, 20__ , EDS agrees to provide Executive with a payment in the
gross lump sum amount of $______, which is equivalent to the sum of 2.99 times
Executive's final annual base salary ($_______) and 2.99 times Executive's
annual performance bonus target for 20__, less all applicable deductions; 

 

b.  [If Executive is a Specified Employee on the Date of Separation]  No later
than ________ __, 20__, EDS agrees to pay the gross lump sum amount of $______
(which is equivalent to the sum of 2.99 times Executive's final annual base
salary ($_______) and 2.99 times Executive's annual performance bonus target for
20__), to the EDS Rabbi Trust for Specified Employees (the "Trust") for the
benefit of Executive and invested in the trustee's Evergreen Institutional Money
Market Fund (or a substantially equivalent money market mutual fund), and such
lump sum payment to the Trust, together with any earnings on such payment while
being held by the Trust, will be distributed by the trustee to Executive (less
applicable deductions and withholdings) on the first business day after the six
month anniversary of the Date of Separation;

 

c.   [If applicable]  As of the Effective Date of this Agreement, and excluding
any deferred stock units as well as any performance based restricted stock
units, all other  restricted stock units and/or  stock options awarded to
Executive that were unvested on [Insert the date of the Change of Control] shall
immediately vest and be issued as of the Effective Date of this Agreement, and
shall immediately be freed of any restrictions regarding their sale or transfer
(other than any such restrictions arising by operation of law ), and with regard
to all stock options, the period during which Executive may exercise such
options shall be extended through the earlier of (i) one (1) year from the Date
of Separation, (ii) the latest expiration date of the original applicable stock
option award or (iii) the tenth anniversary of the original date of grant of the
applicable stock option award;

 

d.  [If applicable]  With respect to any performance based restricted stock
units awarded to Executive that were unvested on [Insert the date of Change of
Control], the Target Award of such grants (as defined in the applicable award
agreement(s)) shall immediately vest and be issued, and shall immediately be
freed of any restrictions regarding their sale or transfer (other than any such
restrictions arising by operation of law).  Therefore, Executive will vest in
______[list applicable Target Award amounts that will vest as a result of
Executive's termination]; and

 

e.  [If applicable]  The Target Award of any performance based deferred stock
units (as defined in the applicable award agreement(s)) and all other deferred
stock units  awarded to Executive that were unvested on [Insert the date of the
Change of Control] shall immediately vest and shall immediately be freed of any
restrictions regarding their sale or transfer (other than any such restrictions
arising by operation of law or

 

 

21

 

--------------------------------------------------------------------------------

 

 

 

pursuant to the terms of any applicable deferral plan), and the distribution of
such deferred stock units shall be determined pursuant to the specific
provisions of each individual deferred stock unit agreement and/or the EDS
Executive Deferral Plan (as applicable).

 

The foregoing compensation, benefits and other consideration to be received by
Executive constitute his/her sole and exclusive rights to any payments or
benefits from EDS, and Executive shall receive no consideration or benefits
other than those expressly granted herein, except for benefits to which he/she
may be entitled, if any: (i) under any EDS plan qualified under Section 401(a)
of the Internal Revenue Code, including the EDS Retirement Plan and EDS 401(k)
Plan, and COBRA benefits pursuant to Internal Revenue Code Section 4980B; (ii)
under the EDS Benefit Restoration Plan or EDS Supplemental Executive Retirement
Plan ("SERP"), including as modified pursuant to Executive's Letter Agreement
effective as of March 20, 2003 ("Employment Agreement"); (iii) under the EDS
Executive Deferral Plan; (iv) pursuant to any indemnification agreements between
Executive and EDS; (v) under any applicable directors and officers or other
liability insurance policies; or (vi) pursuant to Section 7 of the Executive's
Change of Control Employment Agreement.

 

5.            Complete Release.  Executive agrees to release EDS from all claims
or demands Executive may have against EDS, including, but not limited to, any
claims related to Executive's employment with EDS or separation from that
employment and any claims for attorney's fees and costs.  This Agreement
includes, without limitation, a release of any rights or claims Executive may
have for monetary or other personal relief under the Age Discrimination in
Employment Act, as amended, which prohibits age discrimination in employment
(other than a claim challenging the validity of the waiver of claims under the
Age Discrimination in Employment Act); Title VII of the Civil Rights Act of
1964, as amended, which prohibits discrimination in employment based on race,
color, national origin, religion or sex; the Americans with Disabilities Act, as
amended, which prohibits discrimination against individuals with disabilities;
the Fair Labor Standards Act, as amended, which regulates matters regarding
compensation; the Family and Medical Leave Act, as amended, which regulates
matters regarding certain types of leaves; or any other federal, state or local
laws or regulations that in any way relate to the employment of individuals
and/or prohibit employment discrimination of any form.  This Agreement also
includes, without limitation, a release by Executive of any related or unrelated
wrongful discharge claims, contractual claims, tort claims or any other
actions.  This Agreement covers both claims that Executive knows about and those
he/she may not know about.  Executive expressly waives any right to assert after
signing this Agreement that any claim, demand, obligation, or cause of action
has through ignorance, oversight, or for any other reason, been omitted from the
scope of Subsection 5 of Section III of this Agreement.   Executive further
promises never to file a lawsuit, demand, action or otherwise assert any claims
that are released in Subsection 5 of Section III of this Agreement (other than a
claim filed solely for the purpose of challenging the validity of the waiver of
claims under the Age Discrimination in Employment Act). 

 

This Agreement does not include a release of (i) Executive's right, if any, to
benefits Executive may be entitled to under any EDS plan qualified under Section
401(a) of the Internal Revenue Code, including the EDS Retirement Plan and EDS
401(k) Plan, and COBRA benefits pursuant to Internal Revenue Code Section 4980B,
(ii) any rights or claims Executive may have under the Age Discrimination in
Employment Act which arise

 

 

22

 

--------------------------------------------------------------------------------

 

 

 

after the date Executive signs this Agreement, (iii) any rights pursuant to this
Agreement, (iv) Executive's right, if any, to benefits Executive may be entitled
to under the EDS Benefit Restoration Plan or EDS Supplemental Executive
Retirement Plan ("SERP"), including as modified pursuant to Executive's
 Employment Agreement, (v) Executive's right, if any, to benefits Executive may
be entitled to under the EDS Executive Deferral Plan, (vi) any rights pursuant
to any indemnification agreements between Executive and EDS, (vii) Executive's
right, if any, to benefits Executive may be entitled to under any applicable
directors and officers or other liability insurance policies; or (viii)
Executive's right, if any, to benefits pursuant to Section 7 of the Executive's
Change of Control Employment Agreement.

 

6.            Non-Admission of Liability.  By entering into this Agreement, EDS
does not admit it has done anything wrong.

 

7.            Period for Review and Consideration of Agreement.  Executive
understands he/she has been given a period of 21 days to review and consider
this Agreement before signing it.  Executive further understands he/she may use
as much of the 21 day period as he/she wishes prior to signing.

 

8.            Encouragement to Consult with Attorney.  Executive acknowledges
he/she was advised in writing to consult with an attorney before signing this
Agreement. 

 

9.            Executive's Right to Revoke Agreement.  Executive may revoke this
Agreement within seven days of signing it.  Revocation must be made by
delivering a written notice of revocation to EDS.  For the revocation to be
effective, written notice must be received by EDS no later than the close of
business on the seventh day after Executive signs this Agreement.  If Executive
revokes this Agreement, it shall not be effective or enforceable and Executive
will not receive the benefits described in Subsection 4 of Section III or any
other payments or benefits from EDS, except those to which he/she otherwise is
entitled by law.

 

10.          Amendments.  This Agreement may not be modified or amended, and
there shall be no waiver of its provisions, except by a written instrument
executed by Executive and a corporate officer of EDS.

 

11.          Entire Agreement.  This Agreement, in conjunction with Executive's
Employment Agreement, Executive's Indemnification Agreement,  Executive's
Severance Benefit Agreement, Section 7 of Executive's Change of Control
Employment Agreement, all written agreements Executive enters into with EDS in
connection with the EDS Executive Deferral Plan, as well as all written
agreements Executive enters into with EDS in connection with the Amended and
Restated 2003 Incentive Plan of Electronic Data Systems Corporation (and all
prior or subsequent amendments), which agreements, if any, are incorporated
herein by reference,

 

 

 

23

 

--------------------------------------------------------------------------------

 

 

 

constitute the entire agreement of the parties, and supersede and prevail over
all other prior agreements, understandings or representations by or between the
parties, whether oral or written, with respect to Executive's employment with
EDS.  To the extent provisions in this Agreement directly conflict with
provisions in the above-referenced agreements, the provisions in this Agreement
shall control.

 

12.          Consequences of Executive's Breach.  Executive agrees that if
he/she violates, or fails to respect, honor and comply in a material way with
any term, condition or covenant herein, in addition to having its other legal
and equitable remedies, EDS is discharged and released from its obligations
under this Agreement, including, but not limited to, all obligations to provide
any unpaid or unconveyed salary, payments, benefits, or other remuneration
described in Subsection 4 of Section III of this Agreement; provided, however,
if such violation or failure is not intentional, willful, or grossly negligent,
is capable of being cured, and is cured to the reasonable satisfaction of EDS
within thirty (30) days after EDS has provided written notice to Executive of
such violation or failure, then EDS shall provide Executive any such unpaid or
uncoveyed salary, payments, benefits or other remuneration after the failure or
violation is so corrected or cured.  Executive also recognizes and agrees that
if he/she does so violate any of the terms of this Agreement, this Agreement
shall remain in full force and effect, including his/her release of all claims.

 

Additionally, if Executive breaks his/her promise in Subsection 5 of Section III
of this Agreement and files a lawsuit or claim based on legal claims that have
been released (other than a claim filed solely for the purpose of challenging
the validity of the waiver of claims under the Age Discrimination in Employment
Act), Executive will pay for all costs incurred by EDS, including its attorneys'
fees, in defending against Executive's lawsuit and/or claims.  In addition, if
Executive breaks his/her promise in Subsection 5 of Section III of this
Agreement and files a lawsuit or claim based on legal claims that have been
released (other than a claim filed solely for the purpose of challenging the
validity of the waiver of claims under the Age Discrimination in Employment
Act), he/she will pay as liquidated damages to EDS a sum of money equal to the
gross consideration already provided to Executive pursuant to Subsection 4 of
Section III of this Agreement, including, but not limited to, the monetary
equivalent of all previously conveyed non-cash benefits.

 

In addition to the consequences described above, if Executive breaks, in a
material way, any of the promises he/she made in Subsections 2.1, 2.2, 3, or 13
of Section III of this Agreement, Executive acknowledges the calculation of the
harm done to EDS, and the resulting damages would be extremely difficult to
determine.  Therefore, Executive agrees that in the event he/she breaks, in a
material way, any of the promises he/she made in Subsections 2.1, 2.2, 3, or 13
of Section III of this Agreement, he/she will pay as liquidated damages to EDS a
sum of money equal to the gross consideration already provided to Executive
pursuant to Subsection 4 of Section III of this Agreement, including, but not
limited to, the monetary equivalent of all previously conveyed non-cash
benefits; provided, however, if such violation is not intentional, willful, or
grossly negligent, is capable

 

 

24

 

--------------------------------------------------------------------------------

 

 

 

of being cured, and is cured to the reasonable satisfaction of EDS within thirty
(30) days after EDS has provided written notice to Executive of such violation
or failure, then Executive shall not be obligated to pay such liquidated
damages.

 

13.          Confidentiality.  Executive and EDS agree the terms of this
Agreement shall be kept strictly confidential, except as may be required by law,
and, in the case of EDS, disclosure is permitted as necessary for business
purposes.  Executive may disclose such information to individuals retained by
him/her to provide advice/guidance on personal financial and/or legal matters,
or as may be required by a financial institution for business reasons (but in
all such instances only if Executive shall have first obtained from such
individuals and/or institutions their written agreement to maintain the
confidentiality of such information).

 

14.          Governing Law.  This Agreement and its enforceability shall be
governed by and construed in accordance with the substantive law of the State of
Texas.  Any dispute or conflict arising out of or relating to this Agreement,
except for an action brought by EDS pursuant to Subsection 2 of Section III of
this Agreement, must be brought in a court that has jurisdiction over matters in
Collin County, Texas.  Furthermore, Executive agrees such court shall have
personal jurisdiction over him/her and further agrees to waive any rights he/she
may have to challenge the court's jurisdiction over him/her.

 

15.          Notices.  All notices and other communications hereunder shall be
in writing and shall be given by telecopy or facsimile transmission at the
telecommunications number set forth below, by hand delivery to the other party
or by registered or certified mail, return receipt requested, postage prepaid,
addressed as follows and shall be effective upon receipt:

 

                               If to Executive:

                               

Jeffrey M. Heller

[address]

 

                               If to EDS:

 

                               Telecommunications Number:  (972) 605-1926

                               5400 Legacy Drive H3-1A-58

                               Plano, Texas 75024

                               Attention:  Michael E. Paolucci

                                                Vice President, Global Compensation & Benefits

 

                               With a copy to:

 

                               Telecommunications Number (972) 605-0791

                               5400 Legacy Drive H3-3A-05

                               Plano, Texas 75024

                               Attention:  Nick Linn

                                                Vice President, Labor & Employment

 

               EXECUTIVE ACKNOWLEDGES HE/SHE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND IS VOLUNTARILY ENTERING INTO IT.

 

 

 

25

 

--------------------------------------------------------------------------------

 

 

 

               PLEASE READ THIS AGREEMENT CAREFULLY.  IT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

               IN WITNESS WHEREOF, the parties have executed this Agreement to be binding and enforceable on the Effective Date.


 

EXECUTIVE:                                                    EDS:

 

 

 

_________________________________        _________________________________         

Jeffrey M. Heller                                                 By:            Michael H. Jordan 

Chairman of the Board and

Chief Executive Officer 

 

 

Dated:  ________________                               Dated:    _________________




 

 




26

 